           Case 1:08-cv-01034-AT Document 664 Filed 11/20/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

DAVID FLOYD, ET AL.,
                                                                            NOTICE OF MOTION OF
                                                        Plaintiffs,         SUZANNA PUBLICKER
                                                                            METTHAM TO WITHDRAW
                              -against-
                                                                            AS ATTORNEY
CITY OF NEW YORK, ET AL.,
                                                                            08 CV 1034 (AT)
                                                 Defendants.
----------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE that, upon the accompanying Declaration, Suzanna

Publicker Mettham will move this Court, at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, New York, on a day and time to be determined by the

Court, pursuant to this Court’s Local Civil Rule 1.4, for leave to withdraw as counsel for all

defendants in this action.


                 PLEASE TAKE FURTHER NOTICE that other attorneys at the New York City

Law Department, on behalf of Zachary W. Carter, Corporation Counsel of the City of New York

will continue to be counsel of record for defendants in this action.


Dated:           New York, New York
                 November 20, 2018

                                                     ZACHARY W. CARTER
                                                     Corporation Counsel of the City of New York
                                                     Attorney for Defendants
                                                     100 Church Street, Room 3-212
                                                     New York, New York 10007
                                                     212-356-2356

                                            By:             /s/                    __
                                                     Suzanna Publicker Mettham
                                                     Senior Counsel
                                                     Special Federal Litigation Division

cc:      Counsel of Record (By ECF)
